Supreme Court of Kentucky
                                2019-SC-0066-MR
                                 2019-SC-0138-T

CHAZERAE ME'LON TAYLOR, SR.                                         APPELLANT



                ON APPEAL FROM FAYETTE CIRCUIT COURT
v.              HONORABLE ERNESTO SCORSONE, JUDGE
                           NO. 16-CR-01162-1



COMMONWEALTH OF KENTUCKY                                             APPELLEE


              ORDER DENYING PETITION FOR REHEARING

     The Petition for Rehearing, filed by the Appellant, of the Opinion of the

Court, rendered October 29, 2020, is DENIED.

     All sitting. All concur.

     ENTERED: February 18, 2021.



                                       _______________________________________
                                       CHIEF JUSTICE